Exhibit 10.1

LOGO [g96071img_ex101.jpg]

October 15, 2007

Mr. Joseph A. Marengi

Dear Joe:

On behalf of the Board of Directors of Staktek Holdings, Inc. (the “Company”), I
am pleased to offer you a position as a Director on our Board, effective
immediately upon your acceptance.

You will receive the compensation set forth on the attached Exhibit A. You will
be a reporting person for purposes of the federal securities laws, and any
trading in Staktek stock will be subject to the Company’s Insider Trading Policy
as well as Section 16(b) of the Securities Exchange Act of 1934. The Company
will provide you additional information following your acceptance regarding
applicable policies and regulations.

This position may include serving on a committee (or committees) of the Board in
the future if you agree to serve.

We hope that you decide to join us and we believe that you will be a positive
influence on the Board as well as the Company.

 

Sincerely,

/s/ Wayne R. Lieberman

Wayne R. Lieberman President, Chief Executive Officer and Director

I accept this offer to serve on the Staktek Board of Directors:

 

/s/ Joseph A. Marengi

Joseph A. Marengi October 15, 2007



--------------------------------------------------------------------------------

Exhibit A

STAKTEK HOLDINGS, INC.

DIRECTOR COMPENSATION

 

Annual Board Fee:    $20,000 ($5,000 per quarter, paid quarterly)
In-Person Board Meeting Fee:    $1,000 per Board meeting attended in person
Committee Meeting Fee:    $750 per committee meeting attended in person
Telephonic Meeting Fee:    $500 per Board or committee meeting attended remotely
(via telephone or videoconference) Equity:    Each Board member will receive a
stock option to purchase 100,000 shares (the “Option”) priced at fair market
value on date of grant. The Option will vest over four years with an initial
one-year cliff of 25%.